THE THIRTEENTH COURT OF APPEALS

                                        13-21-00151-CV


                                      Cynthia V. Bolinger
                                              v.
                                  Maria Guadalupe Contreras


                                    On Appeal from the
                   County Court at Law No. 3 of Cameron County, Texas
                         Trial Court Cause No. 2021-CCL-00165


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. No costs are assessed, as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 5, 2021